Citation Nr: 1402209	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with depression, not otherwise specified, rated as 10 percent disabling prior to April 21, 2009, and as 50 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986 and from September 2004 to October 2005.  He had additional service in the Wisconsin Army National Guard from 1986 through 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection on a secondary basis for depression, not otherwise specified.  A 10 percent disability rating was assigned effective December 13, 2007.

After the Veteran completed an appeal of the March 2008 rating decision, he filed a claim for service connection for PTSD.  In an August 2009 rating decision, service connection for PTSD was granted and included with the already service-connected depression, not otherwise specified.  A 30 percent rating was assigned effective April 21, 2009.  

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2011.  A transcript is of record.  The claim was remanded by the Board in May 2011.  

The disability was recharacterized as PTSD with depression, not otherwise specified, in an August 2011 rating decision.  In addition to recharacterizing the claim, the rating assigned was increased to 50 percent, effective April 21, 2009.  

The Board remanded the claim a second time in February 2012.  The actions directed by the Board in that remand have been accomplished and the matter returned for appellate review.  The record currently before the Board consists of paper claims files and an electronic file known as Virtual VA.



FINDINGS OF FACT

1.  Prior to April 21, 2009, the Veteran's PTSD with depression, not otherwise specified, was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  The Veteran's PTSD with depression, not otherwise specified, has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, during the period since April 21, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, and not higher, for service-connected PTSD with depression, not otherwise specified, have been met prior to April 21, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434 (2013). 

2.  The criteria for a rating in excess of 50 percent for PTSD with depression, not otherwise specified, have not been met during the period beginning April 21, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the ratings assigned after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  There was also substantial compliance with the Board's May 2011 and February 2012 remand instructions as additional VA examinations were scheduled in July 2011, November 2011 and March 2012, and updated VA treatment records were associated with the paper and electronic files.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the March 2008 rating decision that is the subject of this appeal, service connection was originally granted for depression, not otherwise specified, as secondary to the Veteran's service-connected lumbar spine disability.  A 10 percent rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, effective December 13, 2007.  

As noted in the Introduction, the Veteran filed a claim for service connection for PTSD after he completed an appeal of the March 2008 rating decision.  In an August 2009 rating decision, service connection for PTSD was granted and included with the already service-connected depression, not otherwise specified.  A 30 percent rating was assigned effective April 21, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434.  In an August 2011 rating decision, the disability was recharacterized as PTSD with depression, not otherwise specified, and the rating assigned was increased to 50 percent, effective April 21, 2009.  There was no change to the diagnostic criteria used to evaluate the disability.

Given the foregoing, the Board will determine whether the evidence supports the assignment of a rating in excess of 10 percent for PTSD with depression, not otherwise specified, between December 13, 2007, and April 20, 2009, and a rating in excess of 50 percent for PTSD with depression, not otherwise specified, as of April 21, 2009.  The Board notes that prior to his March 2011 testimony, the Veteran did not provide any information as to why he was entitled to increased ratings.  

The Veteran presented testimony in March 2011 regarding his contention that he is entitled to increased initial ratings for his psychiatric disability.  He reported chronic sleep impairment, which impacts his activity level during the day; trouble being around people such that he cannot work any more than four hours per day; continued intrusive thoughts and flashbacks; periods of anxiety and mood changes; a feeling of being on edge; daily depression and low mood; low motivation to do anything or leave the house; limited social interaction; and not attending family functions, going to the movies, or hanging out with friends such that he essentially goes to work and comes home.  The Veteran also admitted to thoughts of suicide, crying spells, memory loss and trouble concentrating.  See hearing transcript.

The Veteran's wife testified that the Veteran is quick to anger and become irritable; that he is hard to talk to and that they argue a lot; that his irritability, anger and mood changes are impacting their relationship; and that he does not attend family functions like he used to.  Id.  

Pursuant to the General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434 (2013). 

A 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013). 

The mental health records associated with the Veteran's treatment are voluminous.  The Board has reviewed all the evidence in the Veteran's paper and Virtual claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence); see also Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The Board notes at this juncture that the Veteran received treatment at the Milwaukee Vet Center and that records from this facility have been associated with his paper claims files.  The treatment received from this facility, however, pre-dates the effective date of the grant of service connection for the Veteran's psychiatric disability and, therefore, will not be discussed.  

The Veteran underwent a mental disorders VA examination in February 2008.  In pertinent part, he reported living with his second wife of three years and his stepdaughter.  He noted two children from his first marriage, with whom he typically had contact "every other weekend."  The Veteran also reported having a daughter from another relationship and that he had visitation with this daughter on average "every other weekend."  He indicated that he had six siblings and that he typically had contact with them at an average of "every other week" at family gatherings.  The Veteran also had contact with his mother and stepfather on an average of every other weekend.  His father was deceased.  The Veteran reported working as a painter/helper for about 45 hours per week.  He indicated that on weekdays he goes to bed around one or two in the morning after completing his second shift at work.  The Veteran reported that he generally slept well until approximately seven in the morning.  He acknowledged that he sometimes goes to bed earlier on weekends.  His leisure time activities may include reading, doing dishes, doing some occasional cooking, and accompanying his wife on grocery trips.  The Veteran reported having contact with friends or acquaintances "occasionally."  He noted that these meetings occur either at his home or theirs.  The Veteran denied experiencing suicidal ideation.  

Objective findings during the February 2008 VA examination included that the Veteran came dressed in casual clothing and his physical appearance and dress reflected good personal care and hygiene.  The Veteran reported that his appetite had recently returned after being variable.  His speech was clear and understandable and there was no evidence of florid psychosis.  He demonstrated no evidence of hallucinations, delusions or loosening of associations.  The Veteran's thought processes were logical, coherent and organized.  He demonstrated some mild deficits in his overall mental status, which were noted to likely be a function of his past educational background.  The Veteran struggled when asked to perform serial threes backwards from 100, but did successfully execute a somewhat simpler task of counting backwards from 20 to one.  Otherwise, the Veteran demonstrated good reality, accuracy and orientation as well as immediate recall.  A slight decrease in short-term memory was noted when he recalled two of three words presented to him following a 10 minute pause.  The Veteran also struggled when performing simple mathematical problem solving tasks involving subtraction and division.  He was able to successfully perform mathematical equations involving addition and multiplication.  The Veteran offered a concrete and non-abstract explanation for a common proverb suggesting mild deficits in abstract thinking.  He demonstrated good capacity to decipher the similarity between two concepts, social judgment, and a general fund of knowledge.  The Veteran was noted to be competent for VA purposes.  

An Axis I diagnosis of depression, not otherwise specified, was made.  The February 2008 VA examiner indicated that the depression had caused mild impairment in the Veteran's overall social and vocational functioning.  The examiner noted that the Veteran worked full time and did some overtime work and that he did not report missing work for primarily psychologically based symptoms.  The examiner also noted that the Veteran had ongoing contact with his mother, stepfather, siblings and other acquaintances, and that he typically had contact with his two children from his first marriage once every other week and that he sees his other daughter every other weekend.  The examiner also noted that the Veteran was able to do some household tasks and to accompany his wife on grocery trips.  A GAF score of 70 was assigned.  

The Veteran reported the following symptomatology when receiving mental health treatment between December 13, 2007, and April 20, 2009: depression/sadness; irritability (to include "bad attitude," moodiness, and bad temper); withdrawal; impaired sleep; nightmares; easy distractibility; little enjoyment from things; low energy; feelings of hopelessness; feeling jumpy when driving; being less talkative and more "observant;" avoidance of talking and thinking about memories; isolation; numbing; inability to have loving feelings; and re-experiencing.  The objective findings during this timeframe included occasionally impaired mood (described as dysphoric) and occasionally impaired affect (described as broad, slightly constricted and dysphoric).  It is important to note that the Veteran remained employed during this timeframe; that he remained married and living with his wife and stepdaughter; and that he consistently denied suicidal ideation.  See April 2008 social work outpatient note; psychology outpatient notes dated February 2009, March 2009 and April 2009.  It is also important to note that a March 2009 psychology outpatient note documents the Veteran's report that he can talk to his brothers somewhat about his service experiences.  

The Veteran reported the following symptomatology when receiving mental health treatment between April 21, 2009 and his May 2009 VA examination: nightmares; re-experiencing; hyperarousal; and depression.  The objective findings during this timeframe included impaired mood (described as dysphoric) and impaired affect (described as dysphoric and broad).  See psychology outpatient notes dated April 2009and May 2009.  The Veteran consistently denied suicidal and homicidal ideation during this timeframe.  Id.  There was also no evidence of audio or visual hallucinations and insight and judgment appeared intact in April 2009.  It is important to note that the Veteran reported positive family relationships in April 2009 and increased communication with his wife in April 2009 and May 2009.

The Veteran underwent an initial evaluation for PTSD VA examination in May 2009.  In pertinent part, the Veteran reported living with his second wife; having contact with his children from his first marriage about once a month at either his home or theirs; that he had contact with his mother "every once in a while, 1-2 times a month;" that he had contact with his stepfather, who had been divorced from his mother for many years, about once a month; that he typically had contact with his five sisters on average once a month, either at his home or theirs; and that he sees his brother about once or twice a month, either at the Veteran's home or his brother's.  When questioned directly, the Veteran denied that he was presently working.  He indicated he last worked in January 2009 as a forklift operator on the second shift and that he was laid off due to the recent economic crisis.  The examiner noted that it was significant the Veteran did not mention recent work that was noted upon review of the treatment records.  When the examiner presented this information to the Veteran, the Veteran acknowledged that he had been working at that job but recently left due to chronic back pain.  The Veteran indicated that he had held this job concurrently with his forklift operator job.  The Veteran reported waking up around four in the morning and generally going to sleep around midnight or one in the morning.  He reported ongoing sleeping difficulties related to back pain.  He denied nightmares, but reported dreams about service.  The Veteran indicated that during the day, he is mostly at home watching television or reading a newspaper or book.  He admitted to occasionally driving and had driven himself to the examination.  The Veteran also reported occasionally accompanying his wife on grocery shopping trips.  He indicated that he had been isolating himself more recently at his home and that he sometimes did dishes or simple housework.  He occasionally did meal preparation.  When asked if he occasionally had contact with friends and/or acquaintances, the Veteran reported "a few friends.  Not really.  No friends."  When asked about his report during the past examination of occasionally having contact with friends and/or acquaintances, the Veteran stated "I probably did.  Occasionally.  I don't see friends now.  Lately I don't go out that much.  I just sit.  I'm not for sure.  Lately I'm in the house."  The Veteran denied taking any trips in or out of state over the past year.  

During the May 2009 VA examination, the Veteran reported that he was bothered by public places, especially shopping malls.  He reported he could not stay in a shopping mall too long or be around a lot of people.  He also indicated he got uncomfortable when a vehicle gets too close in traffic.  In commenting further, he stated "get too close to you.  Like feeling like a suicidal attack.  You know, my angry...trying to control my anger problem.  Just tired.  Not getting enough rest.  People not understanding you.  Not understanding what you went through.  We did car searches and body searches.  You read in the paper about soldiers getting blown up here.  About stuff like that.  You think about the fact that that was a big possibility (when he was present in Iraq).  Just lately I've been in the house, just be alone.  That's about it.  Antisocial.  Not feeling like going out."  When asked about the continued symptoms of dysphoria he stated "sometimes I do.  I mean things I seen and did over there.  Way people living.  Go through things over there.  Read in the paper.  It triggers you back."  

The examiner reported on the objective findings noted during the May 2009 VA examination.  The examiner stated that the Veteran was casually attired in a sport shirt, jeans, socks and shoes.  His physical appearance and dress reflected good personal care and hygiene.  He maintained good eye contact.  His facial features were distinguished by a neatly trimmed mustache.  His mood was mildly dysphoric and slightly irritable.  He denied suicidal and homicidal ideation with intent or plan.  His thought processes were logical, coherent and organized.  His speech was clear and understandable.  There was no evidence of florid psychosis.  The examiner noted that the Veteran demonstrated only mild decrease in his overall mental status upon formal examination.  He demonstrated excellent reality accuracy and orientation, immediate recall, attention and concentration, calculation ability, capacity to perceive the similarities/differences between two concepts, social judgment, and general fund of information.  The examiner noted a slight decrease in his short-term recall and abstract thinking.  The Veteran was noted to be competent for VA purposes.  

The examiner reported reviewing the records.  In summary, the examiner determined that the Veteran demonstrated a full constellation of symptoms consistent with chronic PTSD as related to his past exposure to a variety of events within the Iraq combat zone.  The Veteran was currently endorsing symptoms of persistent re-experiencing in the form of intrusive distressing recollections and nightmares; persistent symptoms of avoidance of stimuli associated with his combat trauma; a diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect; and persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The examiner determined that a diagnosis of PTSD was consistent with review of the Veteran's medical records.  With respect to the Veteran's depressive disorder, not otherwise specified, it was the examiner's opinion that the Veteran continues to demonstrate evidence of this same disorder.  It appeared to be related to not only his service-connected back disability, but also secondary to his past combat exposure in Iraq.  The examiner stated that it was impossible to determine without resorting to mere speculation the exact extent to which each factor contributes to the Veteran's current depressive syndrome.  The examiner stated that the Veteran's PTSD has caused moderate impairment in social/vocational functioning, citing that he worked full-time until being laid off in January 2009 and working 2 years on a second shift with the same employer and missing approximately 10 days of work due to back pain.  The examiner also cited the Veteran's other employment until approximately one month prior to his examination, when he left due to back pain, and the Veteran's admission that he could return to employment if his back pain decreased to a manageable level.  The examiner also noted that the Veteran demonstrated generally unremarkable mental status examination with the exception of a slight decrease in his short-term recall and abstract thinking.  The examiner noted that this would indicate that his current mental processes and memory function remain grossly preserved and intact at the present time.  Axis I diagnoses of chronic PTSD and depressive disorder, not otherwise specified, were made and a GAF score of 60 was assigned as related to both Axis I diagnoses.  The examiner noted that differentiating the relative impact of each separate diagnostic category is not possible to determine without resorting to mere speculation.  

The Veteran reported the following symptomatology when receiving mental health treatment between May 2009 and his July 2011 VA examination: inability to complete exposure exercise at mall due to it being too intense; avoidance (socialization/family events/crowds); anxiety; agitation; impaired sleep; easy and general irritability; greater and easy frustration; re-experiencing; nightmares; isolation/not liking to leave the house; not having anything that makes him feel "happy;" trouble in crowds; outbursts of anger/increased anger; avoidance; hyperarousal; intrusive thoughts; hopelessness; and feelings of worthlessness.  See psychology outpatient notes dated June 2009, August 2009, September 2009, October 2009, April 2010, and May 2010; mental health outpatient notes dated October 2009 and February 2010; mental health telephone encounter note dated March 2010.  The Veteran consistently denied suicidal ideation during this timeframe.  Id.  It is important to note that the examiner reported a slight increase in anger and avoidance in June 2009 and that the October 2009 examiner indicated that there was no trouble with concentration or symptoms of mania or psychosis.  It is also important to note that in April 2010, the Veteran reported beginning to have homicidal ideation in moments of anger and that he reported having started a new job as a truck driver.  

The objective findings during this timeframe included impaired mood (described as depressed, dysphoric and anxious) and impaired affect (described as broad, constricted and dysphoric).  Id.  In addition, to the foregoing general findings, several mental status examinations were conducted, as discussed below.  

Mental status examination in October 2009 revealed that the Veteran was alert and attentive and oriented times three; he was cooperative and reasonable with appropriate grooming; he had normal speech in terms of rate and rhythm, but it was slurred; language was intact with mood was dysphoric and affect was blunted/restricted/constricted; thought processes were normal and coherent and there was no unusual thought content; insight and judgment were good, memory was intact, and fund of knowledge was average.  A GAF score of 55 was assigned.  See mental health outpatient note.

Mental status examination in February 2010 revealed that the Veteran was alert, oriented, calm, cooperative, and casually dressed.  Eye contact was poor and mood was "ok" with congruent affect.  The Veteran was anxious/nervous; speech was normal in rate, rhythm and volume; and thought processes were linear and goal-directed.  The Veteran denied audio or visual hallucinations.  See mental health outpatient note.

Mental status examination in April 2010 revealed that the Veteran was alert and attentive; cooperative and reasonable with appropriate grooming; had normal speech in terms of rate and rhythm; and had intact language.  Mood was euthymic and affect was congruent with mood.  Thought processes were normal and coherent and there was no unusual thought content.  The examiner noted the Veteran's passive/nonspecific homicidal ideation.  Insight and judgment were good and memory was intact.  Fund of knowledge was average.  A GAF score of 54 was assigned.  See psychology outpatient note.  

May 2010 psychology outpatient notes reveals that Veteran's reported that he had started to slowly share his in-service experiences with family and had found his wife very supportive.  Most of his family was also trying to be supportive.  Mental status examination revealed that the Veteran was alert and oriented times three with mood that was neither euthymic nor dysphoric and congruent affect.  Eye contact was good and his voice was of normal rate, rhythm and volume.  Hygiene and grooming were good, thought process was linear, thought content was appropriate to topic without noted psychosis, behavior was organized and cooperative, and memory and cognition appeared intact.  The Veteran denied suicidal and homicidal ideation.  

The Veteran received treatment on four occasions in June 2010.  On the first visit, he reported that he went to a barbeque over the weekend and was able to offer advice to a family member of another Veteran struggling with readjustment.  He stated that it was really helpful for him to be in a position to provide advice but also to know that there are civilian members of society that are encouraging and wanting to know how best to help veterans.  Mental status examination revealed that the Veteran was alert and oriented times three.  Mood was euthymic and affect was congruent.  Eye contact was good and his voice was of normal rate, rhythm and volume.  Hygiene and grooming were good, thought process was linear, and thought content was appropriate to topic with no psychosis evidenced.  The Veteran denied suicidal and homicidal ideation.  Behavior was organized and cooperative, and memory and cognition appeared intact.  See psychology outpatient note.  

On the second June 2010 visit, the Veteran reported increasing symptoms (hypervigilance, pain, isolation, insomnia at night, sleeping all day.  He was also experiencing olfactory hallucinations (i.e. burning smells) and more intrusive thoughts.  He attributed the increase in symptoms to not having his medication of two months and neighborhood children setting off fireworks.  Mental status examination revealed that the Veteran was alert and oriented.  Mood was anxious with congruent affect.  Eye contact was good; his voice was of normal rate, rhythm and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic without psychosis evidenced; the Veteran denied suicidal and homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared intact.  

On the third June 2010 visit, the Veteran reported improved sleep with medication and improved mood.  He talked about being hypervigiliant with the fireworks going off around his neighborhood but noted good support from his family without military support.  Mental status examination revealed that the Veteran was alert, oriented, pleasant, and cooperative.  Eye contact was fair, mood was "alright," and affect was blunted and euthymic.  Speech was of normal rate, rhythm and volume; thought process was linear and logical; there was no suicidal or homicidal ideation; there were no auditory or visual hallucinations; and insight and judgment were good.  Id.  

On the fourth June 2010 visit, the Veteran reported that he was feeling an improvement in his mood.  Mental status examination revealed that the Veteran was alert and oriented times three.  Mood was euthymic with congruent affect.  Eye contact was good and the Veteran's voice was of normal rate, rhythm and volume.  Hygiene and grooming were good, thought process was linear, and thought content was appropriate to topic with no psychosis evidenced.  The Veteran denied suicidal and homicidal ideation, behavior was organized and cooperative, and memory and cognition appeared intact.  Id.  

The Veteran was seen twice in July 2010.  On the first visit, he reported that he went to his brother-in-law's birthday party, which turned out to be a positive experience.  He was surprised how supportive people were of him.  He stated that medication was helping with sleep.  Mental status examination revealed that the Veteran was alert and oriented times three.  Mood was euthymic with congruent affect.  Eye contact was good and the Veteran's voice was of normal rate, rhythm and volume.  Hygiene and grooming were good, thought process was linear, and thought content was appropriate to topic with no psychosis evidenced.  The Veteran denied suicidal and homicidal ideation, behavior was organized and cooperative, and memory and cognition appeared intact.  See psychology outpatient note.  

On the second July 2010 visit, the veteran reported that he continued to utilize supportive people to help him cope with PTSD and that he planned on going to a dryhootch to see if it would be helpful.  Mental status examination revealed that the Veteran was alert and oriented times three.  Mood was euthymic with congruent affect.  Eye contact was good and the Veteran's voice was of normal rate, rhythm and volume.  Hygiene and grooming were good, thought process was linear, and thought content was appropriate to topic with no psychosis evidenced.  The Veteran denied suicidal and homicidal ideation, behavior was organized and cooperative, and memory and cognition appeared intact.  Id.  

An August 2010 psychology outpatient note reveals that the Veteran reported feeling restless and not sleeping well.  Increased anxiety was linked to his son's return home from war.  Mental status examination revealed that the Veteran was alert and oriented times three.  Mood was euthymic with congruent affect.  Eye contact was good and the Veteran's voice was of normal rate, rhythm and volume.  Hygiene and grooming were good, thought process was linear, and thought content was appropriate to topic with no psychosis evidenced.  The Veteran denied suicidal and homicidal ideation, behavior was organized and cooperative, and memory and cognition appeared intact.  The examiner noted that the Veteran frequently rubbed his hands and arms when anxious.  It was also noted that the Veteran reported that he did not feel like he had a tendency to isolate as he once did.  

A September 2010 social work note indicates that the Veteran was working as a driver for a van service.  A June 2011 social work note indicates that the Veteran was working for a cleaning agency.  

The Veteran underwent a VA special review for PTSD examination in July 2011, at which time his claims folder was reviewed.  The examiner noted that the Veteran had been involved in outpatient psychotherapy for treatment related to PTSD and depression since 2009.  He had also been followed by a VA psychiatrist and was being fairly consistent in taking prescribed medication.  The Veteran indicated that he had discontinued psychotherapy in February 2011, though records indicate it was terminated in August 2010.  The Veteran denied psychiatric hospitalizations since his previous examination.  He also denied any legal problems.  

At the time of the July 2011 examination, the Veteran reported that he had been gainfully employed for the last three years cleaning buildings in the early morning so that he can be by himself.  He indicated that there had been no concerns noted by his manager, but that it was taking him increasingly longer to finish the job.  The Veteran believed that his marriage had been fairly consistent since 2009, and that his wife remains very tolerant of his irritability and verbal outbursts.  He stated his wife took care of all financial responsibilities and did most of the driving.  Upon direct questioning, the Veteran indicated that he was unable to keep track of multiple concepts, such as finances.  His wife also did most of the cooking.  He continued to see his grown children approximately once a week, but stated that it was "hard to be connected."  The Veteran also stated that his relationships were getting more detached since his previous examination.  Apparently, friends continued to come by and he will go out with them on occasion, but he tended to avoid conversations about his military experiences.  The Veteran denied any hobbies and stated that this had been the case for a long time.  There had been no suicidal attempts and there was no suicidal ideation at that time.  When asked about homicidal ideation, the Veteran stated that when he goes into a "rage," he felt like he wanted to grab somebody, but had never acted on this.  Overall, the Veteran stated that he was feeling increasingly detached while continuing to maintain reasonable employment provided he was able to work alone and at his own pace.  

The Veteran reported that since his 2009 VA examination, his symptoms of PTSD had increased.  He continued to have intrusive thoughts "often" when he thinks about bombings.  He stated that triggers included reading the newspaper and the Fourth of July.  As with several of the other symptoms to be listed below, when asked by the examiner as to how he knows the symptoms had increased in recent years, the Veteran stated "I just feel it."  He stated he was having nightmares approximately four times per week; sleeping three to four hours per night; that he sometimes woke up in the middle of the night and felt as if he is in Iraq; that he had continued olfactory hallucinations and specifically stated that "as the years go by, I see more."  The Veteran also reported continued physiological reactions to fireworks and other loud noises; that he avoided conversations about the war and was becoming increasingly frustrated by this; that he had no hobbies and had an increased feeling that he did not want to leave the house; that he continued to have restricted feelings and that "it is not like I used to feel;" that he was not optimistic about the future and felt like life will be cut short; that he experienced daily irritability and outbursts of anger; that he was increasingly forgetting things, and when asked specifically, stated that it occurred when shopping for food; and that he was becoming increasingly hypervigilant and when asked how he knew this, he stated "I just feel it."  

Objective findings at the time of the July 2011 VA examination included that the Veteran arrived early for his examination and was neatly groomed and dressed in a casual manner.  He was accompanied by his wife who was not initially present, and the Veteran declined to have her in the room during the examination when asked on two separate occasions.  The Veteran was fidgety and shifted in his seat.  Toward the end of the examination he stood up complaining about his back pain.  Eye contact was adequate and there was no obvious inappropriate behavior.  Speech was within gross functional limits for rhythm, rate and prosody; however, the veteran spontaneously spoke very little, which required frequent prompting by the examiner.  Thought content and process were largely within normal limits though it was, at times, difficult to follow the Veteran's line of thinking as he frequently trailed off.  Mood was fairly restricted and dysphoric.  There was no obvious evidence of inattention or poor self-regulatory behaviors.  In summary, the examiner noted that the Veteran continued to demonstrate symptoms supportive of a diagnosis of PTSD.  Additionally, his reports of irritability, diminished mood, sleep problems, observed psychomotor agitation, and fatigue and diminished energy provided continued support for an associated depressive disorder not otherwise specified.  Since his prior evaluation, it continued to appear as though the symptoms were causing moderate impairment in social/vocational functioning.  The Veteran continued to work, albeit at a slower pace, and continued to be married.  There was reported decrease in social functioning and the Veteran believed he had been isolating himself more in recent years.  Although the Veteran struggled to articulate how his symptoms had worsened, he was endorsing significantly more symptoms of PTSD since his outpatient therapy in May and June 2010.  Axis I diagnoses of chronic PTSD and depressive disorder, not otherwise specified, were made and a GAF score of 53 as related to both was assigned.  The examiner noted that differentiating the relative impact of each separate diagnostic category is not possible without resorting to mere speculation.  The examiner noted that the lower GAF reflected the reported increased PTSD symptoms, to include further diminished social relationships and isolation.  An even lower GAF was not offered as serious suicidal ideation and inability to keep a job were not identified.  The examiner also noted that the Veteran did not appear capable of managing benefits in his own best interest, an assertion made based on his report and identified cognitive deficits.  

An August 2011 social work outpatient note reveals that the Veteran was seen for intake to assess mental health needs and to develop treatment plan.  He was unclear as to why he was scheduled for the appointment and was hoping the examiner could help him with recent recommendation that he have a payee.  The Veteran's paperwork was reviewed with him and he was encouraged to follow up with his representative.  The Veteran reported being frustrated with being "passed around" regarding this and has not been able to reach the representative with whom he had been working.  The Veteran denied difficulty with managing funds.   When asked if he would like to discuss current mental health symptoms that had been problematic, the Veteran reported the recommendation for payee had exacerbated anxiety and depressive symptoms.  Most notably, the Veteran had noticed anger outbursts, poor sleep and daily anxiety.  He reported distressing dreams around holidays and anniversaries of events in Iraq.  He found himself isolating and estranged from family in efforts to manage symptoms.  The Veteran described his mood as "frustrated" and depressed more days than not.  He denied suicidal ideation now or historically.  Mental status evaluation revealed that the Veteran presented neatly dressed/groomed.  Mood was frustrated by current stressors with congruent affect.  The Veteran was oriented times four and speech was of normal rate tone and volume.  Thought was logical.

A September 2011 mental health admission evaluation note reveals that the Veteran was seen as initial encounter for 50 minutes for psychiatry intake.  Axis I diagnoses of depressive disorder, not otherwise specified, and PTSD were made and a GAF score of 50 was assigned.  The Veteran denied a history of suicidal ideation; reported "sometimes" feeling depressed, having poor concentration, feeling "down," but not hopeless or worthless, and engaging less in past interests like working on cars.  He also reported nightmares related to experiences in Iraq, worse in the fall because of anniversaries and "have to regain your focus and know that you're at home, up most of the night afterward."  He cited "have a lot of anger issues...get angry quicker than I used to."  The Veteran also reported feeling nervous every day to some degree and isolating more than he used to.  He reported being easily startled; feeling on edge, "got to stay alert...eased up a bit;" difficulty in public places and going to malls was described as "like it's closing in on you;" and some panic symptoms last year in a mall.  The Veteran also reported chronic poor sleep and noted that he had been diagnosed with sleep apnea in 2011.  Mental status examination revealed that the Veteran had a pleasant demeanor, smiled, was polite, was very casual, slouched in chair, engaged well and had good eye contact.  Hygiene was good, speech was of normal tone and rate, mood was down/nervous with medium affect (not down or nervous), and thought process was logical and goal directed.  The Veteran denied auditory and visual hallucinations and suicidal or homicidal ideation and there was no evidence of delusions or paranoia.  Cognition was intact and the Veteran was alert and oriented times four.  There were no abnormal movements noted.  The Veteran reported working as custodian in office building, which he had been doing for 10 years.  

In a November 2011 letter, a VA staff psychiatrist reported seeing the Veteran for a psychiatric assessment in September 2011 and although not privy to the reasons for the concerns about his cognitive ability to manage his own funds, reported that cognition is assessed as part of a psychiatric evaluation and it was his opinion that the Veteran was "cognitively very well able to manage his own funds."  

The Veteran underwent a VA mental disorders examination in November 2011, at which time Axis I diagnoses of depressive disorder, not otherwise specified, and PTSD were made.  A GAF score of 55 was assigned and the examiner noted that it was not possible to differentiate what symptom(s) is/are attributable to each diagnosis because the conditions have overlapping symptoms.  The Veteran's level of occupational and social impairment with regards to all mental diagnoses was summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was also not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder because the disorders have overlapping symptoms.  

At the time of the November 2011 VA examination, the Veteran stated that he cleaned buildings approximately 20 hours per week.  He reported that he was able to complete that work without significant problem, but had recently cut down due to back pain.  The Veteran stated that his current mood was "ok."  He reported receiving psychiatric care at VA and that he had been diagnosed with PTSD, but only thought about his symptoms "every blue moon."  The following symptoms were applicable to the Veteran's diagnoses: depressed mood; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or worklike setting.  The examiner reported that neuropsychological testing revealed that the Veteran had borderline intellectual functioning.  He performed well on verbal memory tests, but had difficulty remembering visual information.  He also had difficulty on a word reading test.  Confrontation naming was average; conceptualization was mildly impaired; and processing speed was average.  Psychological testing was consistent with tendency to focus on physical symptoms, but reluctance to reveal other psychological difficulties.  The Veteran denied symptoms of depression on one measure but endorsed elevated symptoms on another measure.  He appeared reluctant to reveal psychiatric difficulty on these measures.  The findings suggested that he has borderline IQ and difficulty with some tests of higher level reasoning.  He appeared to have limited ability to make higher level decisions and did not appear capable to independent financial management for complex decisions.  His ability to function with small amounts of money is likely intact.  His difficulty with independent decision making is likely due to borderline IQ, reduced reasoning ability, and previously reported psychiatric symptoms of PTSD and depressive disorder.  It was judged that his cognitive difficulties were long-standing.

The examiner who conducted the November 2011 VA examination subsequently indicated that the Veteran was capable of managing his basic financial affairs.  See November 2011 addendum.  

The Veteran underwent another VA mental disorders examination in March 2012, at which time Axis I diagnoses of depressive disorder, not otherwise specified, and PTSD were made.  A GAF score of 55 was assigned and the examiner noted that it was not possible to differentiate what symptom(s) is/are attributable to each diagnosis because the symptoms are intertwined.  The examiner also noted that it appeared the symptom picture had changed over the years and there was greater emphasis on the PTSD at this time than the depression.  The examiner noted that the PTSD was affecting sleep, relationships and irritability and that the depression was judged to be secondary to the PTSD, but also resulting from chronic back pain.  The Veteran's level of occupational and social impairment with regards to all mental diagnoses was summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

At the time of the March 2012 VA examination, the Veteran reported remaining married to his second wife, with whom he had a stable relationship.  There was conflict due to his irritability and she tolerated his nightmare episodes.  The Veteran reported that he was working about 30 hours per week as a janitor, that he typically worked by himself, that he had no problems with work from a psychological perspective, and that he paced himself due to physical issues, but was able to manage adequately.  The examiner noted that the Veteran was being treated for sleep apnea, which can effect mood; that medication had been prescribed for depression; that the Veteran had not been followed up with outpatient treatment; and that there had been no psychiatric hospitalizations.  The Veteran was sleeping about three to four hours per night; was minimally social outside of the family; and had limited interests in outings and activities.  

The following symptoms were applicable to the Veteran's diagnoses: depressed mood; anxiety; flattened affect; and disturbances of motivation and mood.  The following other symptoms attributable to the listed mental disorders were noted: nightmares two to three times a week; distressing memories of Iraq; avoidance of conversations, movies, news, and newspapers about combat; loss of interest in previous activities; restricted emotional connection with others; sleep disturbances; irritability; hypervigilance; and exaggerated startle response.  The Veteran was competent to manage his financial affairs.  The examiner specifically noted that two previous reports had questioned his competences based upon what was described as borderline IQ.  This examiner did not agree.  Although IQ was not retested, an IQ at the Veteran's level would not, in and of itself, preclude independently managing finances.  The examiner went on to say that in discussing finances with the Veteran, he paid the rent, utilities and needed car repairs.  He also goes to the bank and handles routine needs.  The examiner had no evidence that would suggest he was incompetent in this arena.  The examiner also noted that it appears the issues related to the Veteran's PTSD were previously under-reported and that it was his opinion that the PTSD was not the primary diagnoses, with the depressive disorder, not otherwise specified, as secondary.  Issues contributing to the depressive disorder included the PTSD symptoms as noted, as well as the chronic back pain.  It was the examiner's opinion that the PTSD was actually the greater contributor to the depression than the pain at this point.  

The preponderance of the evidence of record supports the assignment of a 30 percent rating for PTSD with depression, not otherwise specified, prior to April 21, 2009.  As an initial matter, the Board notes that only one GAF score was assigned in the records dated between December 13, 2007, and April 20, 2009, namely a score of 70 assigned at the time of the February 2008 VA examiner.  As noted above, GAF scores between 61 and 70 represent mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  When this GAF score is considered in light of the subjective symptoms reported by the Veteran prior to April 21, 2009, to include complaints of depression/sadness; irritability; withdrawal; impaired sleep; nightmares; distractibility; little enjoyment in things; low energy; feelings of hopelessness; avoidance; feeling jumpy; isolation; numbing; inability to have loving feelings; and re-experiencing, they more nearly approximate the criteria for a 30 percent evaluation prior to April 21, 2009.  

A rating in excess of 30 percent is not warranted prior to April 21, 2009.  Importantly, at the time of the February 2008 VA examination, the Veteran reported that he was able to maintain fairly regular contact with several members of his extended family, to include his mother, stepfather and children; to maintain occasional contact with friends and other acquaintances; to maintain employment as a painter/helper for about 45 hours per week; to help with some household chores, to include doing dishes and cooking; and that he was able to accompany his wife on grocery trips.  In addition, while there was objective evidence of impaired affect, disturbances of mood, and some mild memory loss, the preponderance of the evidence dated prior to April 21, 2009, reveals clear and understandable, rather than circumstantial, circumlocutory, or stereotyped speech; and logical, coherent and organized thought processes, rather than impaired, abstract thinking/thought processes.  In addition, there was no subjective or objective evidence of panic attacks; difficulty in understanding complex commands; or impaired judgment.  Moreover, the Veteran's reports of remaining married and living with his wife and stepdaughter, and his assertion in March 2009 that he could talk to his brothers about his experiences in service, do not support a finding that he had difficulty in establishing and maintaining effective relationships.  Based on the foregoing, the Board finds that a rating in excess of 30 percent for PTSD with depression, not otherwise specified, is not warranted prior to April 21, 2009, as the evidence of record does not more nearly approximate the criteria for the next higher, or 50 percent, rating.  

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 50 percent for PTSD with depression, not otherwise specified, during the period from April 21, 2009.  The Board acknowledges that the Veteran has occasionally reported homicidal ideation and olfactory hallucinations.  See psychology outpatient notes dated April 2010 and June 2010; July 2011 VA examination report.  He has not, however, reported any actual impaired impulse control, such as unprovoked irritability with periods of violence.  In addition, although the Veteran testified in March 2011 that he had suicidal ideation, this assertion is not corroborated in the VA treatment records or VA examination reports, which reflect instead that he has consistently denied suicidal ideation.  Given the foregoing, the Veteran's testimony regarding suicidal ideation is not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

The Board also acknowledges that the Veteran has reportedly less contact with friends, acquaintances and family since April 21, 2009.  See e.g. May 2009 VA examination (only has "a few friends.  Not really.  No friends."); March 2011 hearing transcript (limited social interactions, not attending family functions or hanging out with friends).  He is not, however, unable to establish and maintain effective relationships, as he has remained married to the same woman and he has consistently reported contact with several family members, to include his children, mother, stepfather and siblings.  Moreover, the Veteran reported attending a barbeque in June 2010, where he was able to offer advice to a family member of another Veteran struggling with readjustment, and he reported attending his brother-in-law's birthday party in July 2010.  

The Board also acknowledges that it appears there was some period of time since April 21, 2009, during which the Veteran was not employed.  He has consistently asserted, however, that his inability to work was related to his service-connected back disability, not his mental disorder.  See May 2009 VA examination report (he had been working at that job but recently left due to chronic back pain); November 2011 VA examination report (cleaned buildings approximately 20 hours per week; was able to complete that work without significant problem, but had recently cut down due to back pain); March 2012 VA examination report (Veteran reported that he was working about 30 hours per week as a janitor, typically worked by himself, that he had no problems with work from a psychological perspective, and that he paced himself due to physical issues, but was able to manage adequately).  Therefore, it cannot be said that the Veteran has difficulty in adapting to stressful circumstances (including work or a worklike setting).  

In addition to the foregoing, there is no evidence of such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation, or neglect of personal appearance and hygiene.  Rather, the Veteran's speech has consistently been described as normal and his physical appearance and dress has reportedly reflected good personal care and hygiene.  The Board acknowledges the Veteran's reports of depression and irritability and the objective evidence of impaired affect (noted to be constricted and dysphoric).  There is no indication, however, from either the subjective reports or objective evidence of record, of spatial disorientation or that the Veteran has not been able to perform activities of daily living or routine activities.  In addition, although there was some question as to his competency, the Veteran has been deemed by two separate physicians to be competent to manage his funds.  For all these reasons, a rating in excess of 50 percent for PTSD with depression, not otherwise specified, is not warranted during the period beginning April 21, 2009.  The Board finds that the Veteran does not have occupational and social impairment with deficiencies in most areas. 

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's depression with PTSD cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A 30 percent rating for PTSD with depression, not otherwise specified, is granted prior to April 21, 2009, subject to the regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for PTSD with depression, not otherwise specified, is denied during the period from April 21, 2009. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


